DETAILED ACTION
In response to communication filed on 8/24/2021.
Claims 1-20 are pending.
Claims 1,3-5,7-9,11,12,15, and 17-19 are rejected.
Claims 2,6,10,13,14,16 and 20 are objected to for having allowable subject matter.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
This communication is in response to Applicant’s reply filed under 3 CFR 1.111 on 8/24/2021. Claims 1,2,5,6, and 9-20 were amended and claims 1-20 remain pending.

Amendment to claims 13 and 19 in response to rejection under 35 USC § 112, second paragraph has been considered. The amendment to the claims obviates previously raised rejection, as such this rejection is hereby withdrawn.

Amendment to claims 1,5,9, and 15 in response to rejection under 35 USC § 101 has been considered. The amendment to the claims obviates previously raised rejection, as such this rejection is hereby withdrawn.




Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.


Claims 1,4,5,8,9,12,15,18 and 19 are rejected under 35 U.S.C. 103 as being unpatenable over Asterjadhi et al. (US Pub. 2019/0037058)(A1 hereafter) in view of Hong et al. (US Pub. 2013/0051356)(H1 hereafter).

Regarding clams 1 and 9, A1 teaches an terminal [refer Fig. 3; 302] comprising: a storage medium [refer Fig. 3; 306] configured to store executable instructions [paragraph 0061]; and 
a processor coupled to the storage medium [refer Fig. 3; 304], the executable instructions, when executed by the processor [paragraph 0061], cause the terminal to: 
receive a first downlink control information from a network device communicatively coupled to the terminal (control information is exchanged between an access point and stations)[paragraph 0067], the first downlink control information comprises M fields comprising one or more bits [refer Fig. 6; 660, bits B0-B31](HE control field comprises of multiple fields, including control ID and control information [paragraph 0072], N effective fields of the M fields are effective fields (i.e. control fields that provide expanded fields)[paragraph 0072] , 0 ≤ N < M [refer Fig. 6; 660], and both M and N are integers (i.e. positive amount)(there is at least one HE control field and at least 5 expanded fields)[refer Fig. 6; 660][paragraph 0072]; and 
determine information carried in the N effective fields [paragraph 0072], the information enables the terminal to perform a corresponding control operation (control information identified by 
However A1 fails to disclose receiving the first downlink control information via a physical downlink control channel, the M-N fields of the M fields are redundant fields.
H1 discloses downlink control information (DCI) that is transmitted on a PDCCH [paragraph 0075] and contains resource allocation and resource block assignment in which an uplink grant includes redundant bits or padding bits for constantly maintaining a total number of bits for the several formats of a DCI [paragraph 0080].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of A1 to incorporate the use of downlink control information that comprises of redundant bits in order to maintain the total number of bits for downlink control as taught by H1.  One would be motivated to do so to provide blind decoding smoothly when receiving control information [refer H1; paragraph 0080].

Regarding clams 4 and 12, A1 teaches the executable instructions, further cause the terminal to receive third control information [paragraph 0073], and the third control information indicates a value of M (the number of HE control fields can comprise anywhere from 0 to n number of control fields [paragraph 0073], an EOH field sets a value depends on the presence of another HE control field [paragraph 0074]).  

Regarding clams 5 and 15, A1 teaches a network device (i.e. access point)[refer Fig. 2; 100] comprising: 
a storage medium [refer Fig. 2; 232] configured to store executable instructions (it is inherent that a memory on an access point stores instructions to perform actions such as processing)[refer 
generate first downlink control information (the AP exchanges control information with wireless stations)[paragraph 0067], the first downlink control information comprises M fields [refer Fig. 6; 660](HE control field comprises of multiple fields, including control ID and control information)[paragraph 0072], N fields of the M fields are effective fields (i.e. control fields that provide expanded fields)[paragraph 0072], 0 ≤ N < M [refer Fig. 6; 660], and both M and N are integers (i.e. positive amount)(there is at least one HE control field and at least 5 expanded fields)[refer Fig. 6; 660][paragraph 0072]; and 
send the first downlink control information to a terminal communicatively coupled to the network device [paragraph 0067].  
However A1 fails to disclose receiving the first downlink control information via a physical downlink control channel, the M-N fields of the M fields are redundant fields.
H1 discloses downlink control information (DCI) that is transmitted on a PDCCH [paragraph 0075] and contains resource allocation and resource block assignment in which an uplink grant includes redundant bits or padding bits for constantly maintaining a total number of bits for the several formats of a DCI [paragraph 0080].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of A1 to incorporate the use of downlink control information that comprises of redundant bits in order to maintain the total number of bits for downlink control as taught by H1.  One would be motivated to do so to provide blind decoding smoothly when receiving control information [refer H1; paragraph 0080].



Regarding claim 19, A1 fails to disclose each field of the M fields carries power control information (control ID field can include power control signaling)[paragraph 0079].

Claims 3,7,11 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over A1 in view of H1, as applied to claims 1,5,9 and 15, in further view of Charpentier et al. (US Pub. 2009/0116490)(C1 hereafter).

Regarding clams 3 and 11, A1 teaches the executable instructions, further cause the apparatus to: receive second control information [paragraph 0072].
However A1 doesn’t expressly disclose the second control information indicates a value of N.  
C1 discloses the use of length indicator fields for variable length protocol data units [paragraph 0022].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of A1 for having more than one HE control field [refer A1; Fig. 7B; 795(1)- 795(n)] and of variable length [A1; paragraph 0073] in incorporate the use of a length indicator field to identify the length of a variable amount of information in a protocol data unit as taught by C1.  One would be motivated to do so to provide a means of providing a means of conveying boundaries for a PDU of variable size [refer C1; paragraph 0081].

Regarding clams 7 and 17, A1 teaches the executable instructions, when executed by the processor, further cause the apparatus to: send second control information [paragraph 0072
However A1 doesn’t expressly disclose the second control information is used to indicate indicates a value of N.  
C1 discloses the use of length indicator fields for variable length protocol data units [paragraph 0022].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of A1 for having more than one HE control field [refer A1; Fig. 7B; 795(1)- 795(n)] and of variable length [A1; paragraph 0073] in incorporate the use of a length indicator field to identify the length of a variable amount of information in a protocol data unit as taught by C1.  One would be motivated to do so to provide a means of providing a means of conveying boundaries for a PDU of variable size [refer C1; paragraph 0081].

Allowable Subject Matter
Claims 2,6,10,13,14,16 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  determining a status of each of the M fields in downlink control information to obtain the N effective fields, the status of each of the M fields indicates whether a corresponding field is an effective field or a redundant field; sequentially determining statuses of the M fields, and determining, in response to a field of the M fields being determined to be a redundant field, that fields before or after the field are the 
to parse only the N effective fields, as indicated in claim 13; and
each field of the M fields carries a same type of information as each other field of the M fields, and wherein the same type of information  is a modulation and coding scheme, a new data indicator, a redundancy version, resource information, antenna information, coordinated multipoint transmission/reception information, hybrid automatic repeat request information, a reference signal indicator, power control information, a measurement trigger, a multi-carrier indicator, timing information, or an initial access parameter, as indicated in claims 14 and 20.

Response to Arguments

Applicant’s arguments, see pages 10-12, filed 8/24/2021, with respect to the rejection of claims 1,5,9 and 15 under 35 U.S.C. 102(a)(2) have been fully considered and are persuasive in light of the amendments to the claims altering the scope to identify the control information as downlink control information transmitted on a physical downlink channel and the M fields being redundant fields.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Hong et al. (US Pub. 2013/0051356)(H1 hereafter).

Regarding claims 1,5,9, and 15, applicant argues that the applied reference does not teach newly added claim limitation, namely, “receiving the first downlink control information via a physical downlink control channel, the M-N fields of the M fields are redundant fields”. 
	In response to the above-mentioned argument, examiner respectively directs the applicant to the new grounds of rejection in view of the teachings of H1 as applied above.

It is noted that Asterjadhi et al. (US Pub. 2019/0037058)(A1 hereafter) fails to disclose the amended claim language requiring receiving the first downlink control information via a physical downlink control channel, in which the M-N fields of the M fields are redundant fields.
H1, in the field of transmitting control information in a wireless network, discloses downlink control information (DCI) that is transmitted on a PDCCH [paragraph 0075] and contains resource allocation and resource block assignment in which an uplink grant includes redundant bits (i.e. the claimed redundant field of bits) or padding bits for constantly maintaining a total number of bits for the several formats of a DCI [paragraph 0080].
Accordingly, based upon this disclosure, examiner reasons that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of A1 to incorporate the use of downlink control information that comprises of redundant bits in order to maintain a total number of bits for downlink control as taught by H1.  One would be motivated to do so to provide blind decoding smoothly when receiving control information when different formats are available [refer H1; paragraph 0080].


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Chen et al. (US Pub. 2012/0236812) discloses that command fields within a downlink control information format can include a 3-bit carrier indication command field that has redundant bits or redundant states that are used to transmit the fields [paragraph 0048].

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN C KAVLESKI whose telephone number is (571)270-3619.  The examiner can normally be reached on M-F 6:30am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles C Jiang can be reached on 571-270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




Ryan Kavleski
/R. K./
Examiner, Art Unit 2412

/CHARLES C JIANG/Supervisory Patent Examiner, Art Unit 2412